Citation Nr: 1822583	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  13-16 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for uterine fibroids.

2.  Entitlement to an initial compensable rating for lumbar spine degeneration prior to March 5, 2013, and in excess of 20 percent thereafter.

3.  Entitlement to an initial compensable rating for migraines prior to March 5, 2013, and in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 

INTRODUCTION

The Veteran served on active duty from August 1997 to April 2009.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

On her May 2013 substantive appeal, the Veteran indicated that she wanted a hearing before the Board.  In a March 2016 written statement, the Veteran withdrew her request for a hearing.  Therefore, the request for a hearing has been withdrawn.

The issues of (1) entitlement to an initial compensable rating for uterine fibroids; and (2) entitlement to an initial compensable rating for migraines prior to March 5, 2013, and in excess of 30 percent thereafter are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  Prior to March 5, 2013, the Veteran's lumbar spine disability was manifested by painful motion, but did not more nearly approximate forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

2.  For the rating period beginning March 5, 2013, the Veteran's lumbar spine disability was not manifested by forward flexion of the thoracolumbar spine to 30 degrees or less or there favorable ankylosis of the entire thoracolumbar spine.

3.  For the rating period beginning March 5, 2013, the Veteran had left lower extremity radiculopathy of mild severity.

CONCLUSIONS OF LAW

1.  For the rating period prior to March 5, 2013, the criteria for an initial 10 percent rating, but no higher, for the lumbar spine disability have been met.  38 U.S.C. 
§§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5010-5242 (2017).

2.  For the rating period beginning March 5, 2013, the criteria for a rating in excess of 20 percent of the lumbar spine disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, DC 5010-5242 (2017).

3.  For the rating period beginning March 5, 2013, the criteria for a separate 10 percent rating, but no higher, for left lower extremity radiculopathy have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.124a, DC 8520 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability Rating Criteria - Laws and Regulations

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017). 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).

Rating Analysis for Lumbar Spine Disability

The Veteran maintains that her lumbar spine disability is more severe than what is contemplated by the currently assigned 0 and 20 percent disability ratings.

The Veteran's lumbar spine disability has been rated under DC 5242 for degenerative arthritis of the spine.  Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula). Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

Under DC 5242, a 10 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees or, there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or, for the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or, for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is assigned for unfavorable ankylosis of entire spine. 

Note (1) provides that separate disability ratings under an appropriate DC should be provided for any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment.  38 C.F.R. § 4.71a.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a. 

"Unfavorable ankylosis" is defined as "a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching."  38 C.F.R. § 4.71a, General Rating Formula, Note (5) (2017). Additionally, fixation of a spinal segment in neutral position (zero degrees) is "always" considered favorable ankylosis.  Id. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS), the ratings are assigned based on number of weeks of such episodes per year.  Note (1).following defines an "incapacitating episode" as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.  As the record does not show that bedrest was prescribed by a physician for the back disability at any time under consideration, further discussion of these criteria is not necessary.

The Court has emphasized that when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The rating for an orthopedic disability should reflect functional limitation due to pain, which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a body segment that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4. 40. 

The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4. 40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4. 40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Veran was afforded a VA spine examination in November 2011.  At that time, the Veteran reported that her lumbar spine disability resulted in reduced range of motion, irritability, and a slower walk.  Range of motion testing showed flexion to 90 degrees, with pain starting at 90 degrees.  Extension was to 0 degrees with no objective evidence of pain.  Bilateral lateral flexion and bilateral lateral rotation were normal (to 30 degrees or greater).  The Veteran did not have additional limitation of range of motion following repetitive use testing.  There was also no functional loss or functional impairment of the spine.  There was no localized tenderness, guarding, or muscle spasms.  The examiner indicated that the Veteran did not have radiculopathy or IVDS.  

The evidence also includes a March 2013 VA spine examination.  During the evaluation, the Veteran reported flare-ups associated with her spine disability.  Specifically, she stated that she had difficulty with lifting, bending, prolonged walking, sitting, and standing.  Range of motion testing showed flexion limited to 55 degrees with no objective evidence pain.  The Veteran did not have additional limitation of range of motion following repetitive use testing.  Radiculopathy was noted as "mild" in the left lower extremity affecting the sciatic nerve root.  Further, the examiner indicated that, although the Veteran had IVDS, she had not had any incapacitating episodes over the past 12 months.  

The lay and medical evidence of record establishes that the Veteran's lumbar spine disability warrants an initial rating of 10 percent prior to March 5, 2013.  The Veteran was able to forward flex her lumbar spine to 90 degrees with pain at 90 degrees during the above-noted November 2011 VA examination.  The Veteran also reported lumbar pain and flare-ups resulting in reduced range of motion, irritability, and a slower walk.  Therefore, in consideration of the Veteran's painful motion and additional functional loss during a flare-up, the Board finds, resolving all doubt in her favor and in consideration of this functional impairment and the holdings of Deluca, Mitchell, and Burton, that the criteria for a 10 percent rating for the Veteran's lumbar spine disability prior to March 5, 2013 are met.

A rating in excess of 10 percent for the rating period prior to March 5, 2013 is not warranted.  The evidence prior to March 5, 2013 does not show that the Veteran had forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  Further, the combined range of motion of the thoracolumbar spine was greater than 120 degrees and the Veteran was not found to have muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The November 2011 VA examiner also indicated that the Veteran did not have radiculopathy or IVDS.  

Beginning March 5, 2013, the Board finds that a rating in excess of 20 percent is also not warranted.  In this regard, the evidence does not show forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  See March 2013 VA examination report. 

That notwithstanding, the Board finds that a separate 10 percent rating for left lower extremity radiculopathy is warranted for the rating period beginning March 5, 2013.  Under DC 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve, 20 percent for moderate incomplete paralysis, 40 percent for moderately severe incomplete paralysis, 60 percent for severe incomplete paralysis, and 80 percent for complete paralysis of the sciatic nerve. 
As specifically indicated by the March 2013 VA examiner, radiculopathy was noted as "mild" in the left lower extremity affecting the sciatic nerve root.  For these reasons, a separate 10 percent rating for mild left lower extremity radiculopathy is warranted for the rating period beginning March 5, 2013.  As there is no indication in the evidence of record that the Veteran's radiculopathy is more than mild, a rating in excess of 10 percent is not warranted.


ORDER

For the rating period prior to March 5, 2013, a 10 percent rating, but no higher, for the lumbar spine disability is granted.

For the rating period beginning March 5, 2013, a rating in excess of 20 percent of the lumbar spine disability is denied.

For the rating period beginning March 5, 2013, a separate 10 percent rating, but no higher, for left lower extremity radiculopathy is granted.
REMAND

Uterine Fibroids

The Veteran's uterine fibroids have been assigned a noncompensable rating pursuant to the General Rating Formula for Gynecological Conditions and Disorders of the Breast.  38 C.F.R. § 4.116, DC 7613.  As is the case here, when a disorder is not specifically listed in the rating schedule, it is rated under a closely-related disease or injury similar in function and anatomical location.  38 C.F.R. § 4.20.  As the Veteran's disorder affects her uterus, her symptoms most closely align with the rating criteria of 38 C.F.R. § 4.116, DC 7613.

Pursuant to the rating criteria for DC 7613 for "disease, injury, or adhesions of" the uterus, a noncompensable rating is assigned for symptoms that do not require continuous treatment.  A 10 percent rating is warranted when the condition is manifested by symptoms that require continuous treatment.  A 30 percent rating is warranted if the condition is manifested by symptoms not controlled by continuous treatment.  Id.

The medical evidence includes an October 2010 VA treatment record where the Veteran complained of lower pelvic pain and moderate to heavy menstrual flow.  The Veteran was noted to have a small calcified uterine fibroid on ultrasound in 2008.  The Veteran was provided another ultrasound in October 2010, which showed multiple small fibroids in the uterus.  

Private treatment records dated in March 2011 from Dr. Chambers indicate that the Veteran was referred to him for fibroids.  At that time, the Veteran reported pelvic pain before and after her menstrual cycle.  She indicated that the pain had been present for 2 years and was worsening.  Dr. Chambers indicated that current medications associated with pain control included ibuprofen, mefenamic acid, tramadol, and Tylenol.   

The Veteran was afforded a VA gynecological examination in September 2012.  During the examination, the Veteran reported being diagnosed with fibroids in 2008.  She indicated that the condition began with abdominal pains, which progressively worsened.  In 2011, she had a laparoscopic hysterectomy for issues regarding severe pains and fibroids.  Current symptoms included occasional mild cramping.  The Veteran was also noted to be currently on Levsin for treatment.  The examiner indicated that current symptoms included intermittent pain and abdominal cramping.  The examiner also noted that the Veteran required "continuous treatment" for her abdominal muscle spasms.  The September 2012 VA examiner also opined that it was at least as likely as not that the Veteran's hysterectomy was proximately due to or the result of her service-connected fibroids.  However, the rationale for the opinion appears to be somewhat unclear as the examiner indicated that the Veteran's hysterectomy was done for pain issues secondary to adenomyosis.  There was no mention of fibroids being the cause for the hysterectomy included in the rationale.

Based on this inconsistency, VA scheduled the Veteran for another VA examination in March 2013.  During the evaluation, the Veteran reported that she was diagnosed with uterine fibroids in 2011, but the condition had been present since 2007.  Symptoms were noted to have begun with cramping, heavy periods, and passing blood clots during her menstrual cycle.  In 2011, the Veteran indicated that she had a partial hysterectomy.  Current symptoms included cramping in the lower abdomen, mild intermittent pain, and pelvic pressure.  Unlike the September 2012 examiner, the March 2013 indicated that the Veteran did not require treatment or medications for symptoms related to her disability.  

In July 2013, VA obtained a medical opinion to assist in determining whether the Veteran's hysterectomy was secondary to her service-connected uterine fibroids.  The examiner reviewed the claims file and opined that the Veteran's hysterectomy was not proximately due to or the result of her fibroids.  In support of this opinion, the examiner stated that the Veteran's hysterectomy pre-operative and post-operative diagnoses were adenomyosis, which was noted by the examiner to be a "distinct and separate diagnosis from fibroids."  Further, the examiner stated that a pathology exam of the removed uterus did not show fibroids.  An ultrasound in February 2009 stated that a fibroid was "possible," but not that one was present.  In sum, the examiner indicated that the Veteran did not currently have fibroids. 

The Board finds that a new VA gynecological examination and medical opinion is warranted for several reasons.  First, private treatment records from Dr. Chambers indicate that the Veteran was taking various pain-relieving medications for her symptoms, including ibuprofen, mefenamic acid, tramadol, and Tylenol.  The September 2012 VA examiner also noted that the Veteran required the use of continued medication for abdominal cramping.  Despite this evidence, the March 2013 VA examiner did not discuss this previous treatment or the findings from the September 2012 VA examiner.  

Further, the Board finds that a remand is required pertaining to whether the Veteran's partial hysterectomy was secondary to the Veteran's uterine fibrosis disability.  In this regard, the July 2013 VA medical opinion is inadequate as it appears to be based on inaccurate factual premises.  Specifically, although the examiner stated that the Veteran did not currently have fibroids, this opinion appears to be based on a February 2009 ultrasound.  However, subsequent ultrasounds in October 2010 showed multiple small fibroids in the uterus.  The March 2013 VA examination report also diagnosed the Veteran with uterine fibroids and there was no indication that her fibroids had resolved.  

In sum, the Board finds that a remand is warranted to clarify whether the Veteran's hysterectomy was secondary, at least in part, to her service-connected uterine fibroids disability.  This initial determination regarding whether the Veteran's hysterectomy is related to her already service-connected fibroids is essential to the rating criteria used in evaluating the Veteran's entire gynecological disability.   

Migraines

In her June 2013 substantive appeal (VA Form 9), the Veteran stated that her migraines had worsened since she first filed her claim.  She reported having nausea and vomiting and more frequent attacks.  The record indicates that the Veteran was last afforded a VA examination in March 2013, more than 5 years ago.  For these reasons, a remand is necessary in order to afford the Veteran a contemporaneous examination so as to determine the current severity of her migraines.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records relevant to migraines or gynecology and associate them with the claims file.

2.  Schedule the Veteran for a VA examination in order to assess the current severity of her migraines.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.

The examiner should specifically address whether the Veteran's migraines result in "very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability."  See 38 C.F.R. § 4.124a, DC 8100.

 3.  Schedule the Veteran for a VA gynecological examination.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The examiner should then address the following:
 
(a)  State whether the Veteran currently has uterine fibroids.  If she does not, provide an approximate date of when her fibroids resolved.

(b)  State whether the Veteran currently uses, or has previously used, medication (including pain relievers) to treat symptoms associated with her uterine fibroids.  (NOTE:  Private treatment records and the September 2012 VA gynecological examination indicate that the Veteran used medication to alleviate abdominal muscle spasms). 

(c)  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's partial hysterectomy was, at least in part, proximately due to or the result of her service-connected uterine fibroid disability.

(d)  A rationale for all opinions expressed should be provided.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
LAURA E. COLLINS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


